Case 6:19-cv-01179-PGB-LRH Document 17 Filed 07/15/19 Page 1 of 3 PageID 90



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

 VPNETWORKS, LLC D/B/A TORGUARD,

        Plaintiff,
        vs.
                                                             CASE NO: 6:19-cv-01179
 COLLECTIVE 7, INC., and TEFINCOM S.A.
 D/B/A NORDVPN,
        Defendants.
 _____________________________________/

                       NOTICE OF PENDENCY OF OTHER ACTIONS

        COMES NOW, Plaintiff, VPNETWORKS, d/b/a TorGuard, in accordance with Local Rule
1.04(c), certifies that the instant action:

__X_____IS             related to pending or closed civil or criminal case(s) previously filed in this
                       Court, or any other Federal or State court, or administrative agency as
                       indicated below: Data Protection Services, LLC v. Collective 7, Inc. and
                       Tefincom, S.A. d/b/a NordVPN, 6:19-cv-978 (M.D. Fla., Orlando Division)

________IS NOT         related to pending or closed civil or criminal case(s) previously filed in this
                       Court, or any other Federal or State court, or administrative agency.

     I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER
ACTIONS upon each party no later than eleven days after appearance of the party.

Dated: July 15, 2019                          Respectfully submitted,




                                              ADAM C. LOSEY, ESQ. (FBN 69658)
                                              Primary Email: alosey@losey.law
                                              Secondary Email: docketing@losey.law
                                              KAREN L. MIDDLEKAUFF, ESQ. (FBN 99884)
                                              Primary Email: kmiddlekauff@losey.law
                                              Secondary Email: docketing@losey.law
Case 6:19-cv-01179-PGB-LRH Document 17 Filed 07/15/19 Page 2 of 3 PageID 91



                                             LOSEY PLLC
                                             1420 Edgewater Drive
                                             Orlando, Florida 32804
                                             Phone: 407.906.1605
                                             Counsel for Plaintiff

                                CERTIFICATE OF SERVICE
        I hereby certify that on July 15, 2019 the foregoing document was filed electronically with

the Clerk of Court using CM/ECF, causing a copy to be served on all counsel of record, pursuant

to the attached service list.



Dated: July 15, 2019




                                             ADAM C. LOSEY, ESQ. (FBN 69658)
                                             Primary Email: alosey@losey.law
                                             Secondary Email: docketing@losey.law
                                             KAREN L. MIDDLEKAUFF, ESQ. (FBN 99884)
                                             Primary Email: kmiddlekauff@losey.law
                                             Secondary Email: docketing@losey.law
                                             LOSEY PLLC
                                             1420 Edgewater Drive
                                             Orlando, Florida 32804
                                             Phone: 407.906.1605
                                             Counsel for Plaintiff
Case 6:19-cv-01179-PGB-LRH Document 17 Filed 07/15/19 Page 3 of 3 PageID 92



                                       SERVICE LIST


Tefincom S.A. d/b/a NordVPN

Ryan Santurri, Esq.
Allen Dyer Dopplet + Gilchrist, PA
255 S. Orange Avenue
Suite 1401
Orlando, Florida 32801
Facsimile: 407.841.2343
rsanturri@allendyer.com

Cheryl Priest Ainsworth, Esq.
Theodora Oringher PC
535 Anton Blvd.
Ninth Floor
Costa Mesa, California 92626
Facsimile: 714.549.6201
cainsworth@tocounsel.com

Counsel for Defendant,
Tefincom S.A. d/b/a NordVPN

By CM/ECF only


Collective 7, Inc.

Geoffrey Cahen
1900 Glades Road
Suite 270
Boca Raton, Florida 33431
geoff@cahenlaw.com

Counsel for Defendant, Collective 7, Inc.

By CM/ECF only
